NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RANDI JO MCKNIGHT,                              No.    16-15731

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00440-JZB

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                 John Zachary Boyle, Magistrate Judge, Presiding

                           Submitted October 20, 2017**
                             San Francisco, California

Before: W. FLETCHER and TALLMAN, Circuit Judges, and HOYT,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kenneth M. Hoyt, United States District Judge for the
Southern District of Texas, sitting by designation.
      Plaintiff Randi Jo McKnight (“McKnight”) appeals the district court’s

decision to remand the cause for further administrative proceedings to determine

disability benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401–34.

We have jurisdiction under 28 U.S.C. § 1291, and we reverse and remand for

award of benefits.

      The district court abused its discretion in remanding this case for further

administrative proceedings. Harman v. Apfel, 211 F.3d 1172, 1175–78 (9th Cir.

2001). “A district court would necessarily abuse its discretion if it based its ruling

on an erroneous view of the law or on a clearly erroneous assessment of the

evidence.” Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990). The

district court in this case erroneously found discrepancies in the record where none

existed.

      Claimants are entitled to remand with an award of benefits where “(1) the

ALJ has failed to provide legally sufficient reasons for rejecting such evidence, (2)

there are no outstanding issues that must be resolved before a determination of

disability can be made, and (3) it is clear from the record that the ALJ would be

required to find the claimant disabled were such evidence credited.” Smolen v.

Chater, 80 F.3d 1273, 1292 (9th Cir. 1996); 42 U.S.C. § 405(g).

      McKnight is entitled to an award of benefits. First, the district court

properly determined the ALJ failed to provide legally sufficient reasons for


                                          2
rejecting both the medical source evidence and McKnight’s symptom testimony.

      Second, there are no outstanding issues that must be resolved before a

determination of disability can be made. The treating physicians all clearly

indicate that McKnight is disabled. Dr. Lawrence Kelly made findings, including

that the “pain seriously affects [McKnight’s] ability to function” and that

McKnight constantly experiences deficiencies of concentration resulting in failure

to complete tasks in a timely manner. Similarly, Dr. Mark Webb found McKnight

“cannot sit or stand for more than 30 minutes at a time. . . . The condition is

permanent.” Dr. Arthur Schurgin, D.O., P.C. also found “she can sit in [sic.] more

than a couple minutes.” These medical assessments align with McKnight’s own

testimony about her disability. There are no evidentiary conflicts in light of the

abundant medical evidence supporting McKnight’s disability.

      Finally, it is clear from the record that McKnight would be entitled to

benefits if the ALJ credited the evidence. In addition to the medical evidence, the

Vocational Expert determined that if this evidence were credited McKnight could

not work. This serves as strong evidence that an award of benefits is the proper

decision. This is one of those cases where we think the record is clear that “no

useful purpose would be served by further administrative proceedings.” Rodriguez

v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). The district court’s remand would

“only delay the receipt of benefits.” Id.


                                            3
Costs are awarded to the appellant.

REVERSED AND REMANDED FOR AN AWARD OF BENEFITS.




                                  4